Same Judge and same counsel.
July 4, 1907. The opinion of the Court was delivered by
This case was heard with the case of Mayrant v. City of Columbia, ante, and, although *Page 289 
the facts are not identical, yet the questions of law raised are the same. The Circuit Judge overruled a demurrer to the complaint on the ground that it did not state facts sufficient to constitute a cause of action, and the defendant appealed. For the reasons stated in the case above referred to the decision must be sustained.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.